                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )               No. 20-CR-10271
                                    )
CEDRIC CROMWELL,                    )
            Defendant               )
                                    )
___________________________________ )

             DEFENDANT CEDRIC CROMWELL’S MOTION TO DISMISS

       The Defendant, Cedric Cromwell (“Cromwell”), by and through undersigned counsel,

hereby requests that the Court allow him to join Defendant David DeQuatrro’s Motion to

Dismiss, (Dkt. #34) and for the reasons set forth in the incorporated Memorandum of Law,

respectfully moves to dismiss Counts 1, 2 and 3 of the Indictment in the above-captioned matter.

Cromwell further expressly reserves the right to file a separate Motion to Dismiss Counts 6-10 of

the Indictment. Cromwell requests that oral argument be held on this Motion.

       WHEREFORE, Cromwell requests that the Court allow this Motion.


                                     Respectfully Submitted
                                     CEDRIC CROMWELL
                                     By His Attorney,

                                     ______________________
                                     Timothy R. Flaherty
                                     FLAHERTY LAW OFFICES
                                     699 Boylston Street, 12th Floor
                                     Boston, MA 02116
                                     (617) 227-1800
                                     BBO # 557477
Dated: January 19, 2021
                                CERTIFICATE OF SERVICE

I hereby certify that the above document was sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on this date.

                               /s/ Timothy R. Flaherty
                                       Timothy R. Flaherty
